
 
SHARE EXCHANGE AGREEMENT
 
SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of March 2, 2009 between
FirstFlight, Inc., a Nevada corporation (“FirstFlight”), Airborne, Inc., a New
York corporation (“Airborne”), John H. Dow, an individual (“J. Dow”), and Daphne
Dow, an individual (“D. Dow” and together with J. Dow the “Shareholders”).
 
WHEREAS, J. Dow owns 1,251,667 shares of common stock, $0.001 par value (“FF
Common Stock”), of FirstFlight, D. Dow owns 1,166,667 shares of FF Common Stock,
the Shareholders jointly own 1,000,200 shares of FF Common Stock, J. Dow owns
options to purchase 500,000 shares of FF Common Stock and the Shareholders
jointly own warrants to purchase 600,000 shares of FF Common Stock
(collectively, the “FirstFlight Securities”);
 
WHEREAS, FirstFlight owns 20,000 shares of common stock, no par value
(collectively, the “A Common Stock”), of Airborne;
 
WHEREAS, Airborne owns and operates an aircraft management and charter business
under the name “FirstFlight” as well as an aircraft brake and wheel service
business and insurance business through B&F Brake and Wheel Service, Inc. and
Margeson &Associates, Inc., wholly owned subsidiaries of Airborne (collectively
the “Businesses”);
 
WHEREAS, the Shareholders desires to assign, transfer and deliver to
FirstFlight, and FirstFlight desires to acquire and accept from the
Shareholders, the FirstFlight Securities; and
 
WHEREAS, in consideration thereof, FirstFlight desires to assign, transfer and
deliver to the Shareholders, and the Shareholders desire to acquire and accept
from the FirstFlight, the A Common Stock.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, Shareholders and FirstFlight
hereby agree as follows:
 
1.           Exchange.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties contained herein,
simultaneously with the execution  of this Agreement, (a) the Shareholders
shall, jointly and severally, assign, convey, transfer and deliver to
FirstFlight all of their right, title and interest in, to and under the
FirstFlight Securities, free and clear of all material liens, encumbrances,
security interests and mortgages (“Liens”) (other than (i) those arising as a
result of the delivery of the FirstFlight Securities to FirstFlight or arising
out of actions taken by FirstFlight) or (ii) those arising under applicable
securities laws and (b) in consideration thereof, FirstFlight shall assign,
convey, transfer and deliver to the Shareholders all of its right, title and
interest in, to and under the A Common Stock, free and clear of all Liens (other
than (i) those arising as a result of the delivery of the A Common Stock to the
Shareholders or arising out of actions taken by the Shareholders or (ii) those
arising under applicable securities laws).
 

--------------------------------------------------------------------------------


 
2.           Closing
 
(a)           Time and Place.  The closing of the transactions contemplated by
this Agreement shall take place at the offices of Wachtel & Masyr, LLP, 110 East
59 Street, New York, NY simultaneously with the execution of this Agreement.
 
(b)           Delivery by the Shareholders.  At the closing of the transactions
contemplated hereby (the “Closing”), the Shareholders will deliver to
FirstFlight stock certificates and other instruments evidencing the FirstFlight
Securities, in each case duly endorsed in blank or accompanied by an appropriate
instrument of transfer duly endorsed in blank, together with any other documents
that are necessary for FirstFlight to acquire record and beneficial ownership of
the FirstFlight Securities.
 
(c)           Delivery by FirstFlight.  At the Closing, FirstFlight will deliver
to Airborne stock certificates and other instruments evidencing the A Common
Stock, in each case duly endorsed in blank or accompanied by an appropriate
instrument of transfer duly endorsed in blank, together with any other documents
that are necessary for the Shareholders to acquire record and beneficial
ownership of the A Common Stock.
 
3.           Representations and Warranties of FirstFlight.  FirstFlight
represents and warrants to the Shareholders as follows:


(a)           Authorization; Enforcement.  FirstFlight has all requisite power
and authority to authorize, execute, deliver and perform this Agreement.  The
execution, delivery and performance by FirstFlight of this Agreement, and the
consummation by FirstFlight of the transactions contemplated hereby, have been
duly authorized by all necessary action on the part of FirstFlight and no
further consent or authorization therefor is presently required by
FirstFlight.  This Agreement has been duly and validly executed and delivered by
FirstFlight and constitutes the valid and binding obligations of FirstFlight,
enforceable against FirstFlight in accordance with its terms.
 
(b)           No Conflicts.  None of the execution, delivery or performance of
this Agreement by FirstFlight will result in any material breach of, or
constitute a material default under, any (x) material contract, agreement or
instrument to which FirstFlight is a party or by which it or any of its assets
is bound or (y) material law or regulation to which FirstFlight or any of its
assets is subject.
 
(c)           Consents; Approvals.  Other than filings required pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (the “Exchange Act”), neither the execution, delivery or performance
by FirstFlight of this Agreement, nor the consummation by it of the obligations
and transactions contemplated hereby, requires any consent or approval of,
authorization by, exemption from, filing with or notice to any governmental
entity or any other person.
 
(d)           Ownership of the FirstFlight Securities.  The A Common Stock
constitutes all of the issued and outstanding shares, interests, participations,
rights in or other equivalents of Airborne’s capital stock and upon the closing
of the share exchange described in this Agreement the Shareholders shall be the
sole owners of any outstanding equity interest in Airborne.  FirstFlight owns
the A Common Stock free and clear of all Liens other than (x) those arising as a
result of the delivery of the A Common Stock Shares to the Shareholders or
arising out of actions taken by the Shareholders and (y) those arising under
applicable securities laws.
 
2

--------------------------------------------------------------------------------


 
(e)           Business Assets. Airborne owns all of the assets set forth on the
balance sheet dated December 31, 2008 (collectively the “Assets”) attached
hereto as Exhibit A, subject to the liabilities recorded therein (collectively
the “Liabilities”).  The Assets represent substantially all of the assets
Airborne utilizes in the conduct of the Business.  Upon closing of the
transaction described in this Agreement, Airborne shall own substantially all of
the Assets, subject to the Liabilities, any increase or decrease since December
31, 2008 having occurred in the ordinary course of business.  In the event the
parties shall discover subsequent to closing any assets that either have been
utilized by Airborne in the conduct of the Business or should have in the
ordinary course of business been included as an Asset but were not, the parties
shall utilize their best efforts to have the title to those omitted assets
transferred to Airborne.
 
(f)           Name First Flight. FirstFlight has exclusive proprietary and
ownership rights to the name “FirstFlight.”  Within six months after the closing
of the share exchange described in this Agreement, FirstFlight shall take such
steps as are necessary to change its name and shall simultaneously convey all of
its right, title, and interest in and to the name FirstFlight to Airborne.
 
4.           Representations and Warranties of the Shareholders.  The
Shareholders, jointly and severally, represent and warrant to FirstFlight as
follows:


(a)           Capacity; Enforcement.  Each Shareholder has full legal capacity
to execute, deliver and perform this Agreement.  This Agreement has been duly
and validly executed and delivered by Shareholders and constitutes the valid and
binding obligations of the Shareholders, enforceable against the Shareholders in
accordance with its terms.
 
(b)           No Conflicts.  None of the execution, delivery or performance of
this Agreement by the Shareholders will result in any material breach of, or
constitute a material default under, any (x) material contract, agreement or
instrument to which any of the Shareholders is a party or by which it or any of
their respective assets is bound or (y) material law or regulation to which the
Shareholders or any of their respective assets is subject.
 
(c)           Consents; Approvals.  Other than filings required pursuant to the
Exchange Act, neither the execution, delivery or performance by the Shareholders
of this Agreement, nor the consummation by it of the obligations and
transactions contemplated hereby, requires any consent or approval of,
authorization by, exemption from, filing with or notice to any governmental
entity or any other person.
 
(d)           Ownership of the FirstFlight Securities.  Shareholders
collectively own the FirstFlight Securities free and clear of all Liens other
than (x) those arising as a result of the delivery of the FirstFlight Securities
to FirstFlight or arising out of actions taken by FirstFlight and (y) those
arising under applicable securities laws.
 
3

--------------------------------------------------------------------------------


 
(e)           Other Acknowledgments.  The Shareholders, jointly and severally,
represent, acknowledge and confirm as of the date of this Agreement with respect
to the transactions contemplated hereby or when agreeing to any other matter
with FirstFlight that:
 
(i)           Each Shareholder (A) is a sophisticated investor and has such
knowledge and experience in financial and business matters as to be capable of
evaluating independently the merits, risks and suitability of entering into this
Agreement and the transactions contemplated hereby, (B) is able to bear the
risks attendant to the transactions contemplated hereby for an indefinite
period, (C) is dealing with FirstFlight on a professional arms’-length basis and
neither FirstFlight nor any of its affiliates or representatives is acting as a
fiduciary or advisor to the Shareholders with respect to this Agreement and any
of the transactions contemplated hereby, (D) has expertise in assessing tax,
legal, jurisdictional and regulatory risk, and (E) is acquiring the A Common
Stock on an “As Is Where Is” basis without any representation or warranty of any
kind, express or implied, except as is set forth in Section 3 hereof.


(ii)           Each Shareholders has been, and will continue to be, solely
responsible for making his or her own independent appraisal of and
investigations into, and in connection with this Agreement and the transactions
contemplated hereby it has made such an independent appraisal of and
investigation into, the financial condition, creditworthiness, affairs, status
and nature of Airborne and FirstFlight and their respective related companies
and neither of them has relied, and will not hereafter rely, on FirstFlight or
any affiliate, representative or agent of FirstFlight or any other third party
with respect to such matters or to update them with respect to such matters or
to keep such matters under review on their behalf.  In addition, without
limiting the foregoing, the Shareholders have not relied, and will not hereafter
rely, on FirstFlight or any affiliate, representative or agent of FirstFlight or
any other third party with respect to information relating to or in any way
affecting the A Common Stock, the FirstFlight Securities, the business and
operations of Airborne or FirstFlight or the decision of exchange the
FirstFlight Securities for the A Common Stock.


(iii)           The Shareholders are receiving the transfer of the A Common
Stock hereunder for investment purposes, and not with a view to, or for a resale
in connection with, any distribution of the A Common Stock.  The Shareholders
have not entered into any agreement, contract, understanding or commitment to
and has no present intention to offer, sell, transfer or otherwise dispose of
any portion of the A Common Stock either currently or after the passage of a
fixed or determinable period of time or upon the occurrence or non-occurrence of
any predetermined event or circumstance and has not offered for sale or entered
into any negotiations for the sale or transfer of any of the A Common Stock.


(iv)           The Shareholders understand that the A Common Stock has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that the certificates evidencing such shares bear a legend to that effect.
 
4

--------------------------------------------------------------------------------


 
(v)           Shareholders acknowledges that in connection with its investment
in Airborne, FirstFlight and its affiliates, representatives or agents may have
possession of material non-public information that could have a bearing on the
price or valuation of the A Common Stock and the FirstFlight Securities, but
which FirstFlight and their affiliates, representatives or agents are not
permitted to disclose and/or shall not disclose to the Shareholders.  Each
Shareholder acknowledges and agrees that FirstFlight and its affiliates,
representatives and agents shall have no obligation whatsoever to, and that
FirstFlight shall have no obligation whatsoever to cause such affiliates,
representatives or agents to, disclose any such information to the Shareholders
and the Shareholders hereby waive any rights to receive such information and
forever waive, to the maximum extent permitted by law, on its own behalf and on
the behalf of its affiliates, successors and assigns, any claims or remedies
arising out of or relating to any such non-disclosure.


(f)           Accredited Investor.  Each Shareholder is an “accredited
investor,” as that term is defined in Regulation D promulgated under the
Securities Act.
 
5.           Assumption of Leases.  Upon and subject to the conditions of this
Agreement, simultaneously with the execution of this Agreement, FirstFlight
shall assign and transfer to Airborne, and Airborne shall take assignment of,
all of FirstFlight’s right, title and interest in, to and under the leases of
the IST Center and 236 Sing Sing Road, to the extent relating to the period
subsequent to the Closing.
 
6.           Indemnification.  FirstFlight shall indemnify Airborne and the
Shareholders, in respect of, and hold each of them harmless from and against any
and all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of or relating to any
litigation resulting from claims made by Terry Kelley, Gary Hart, Richard
Hodkinson, Bruce McNeely or their Affiliates against Airborne or the
Shareholders.  Airborne shall indemnify FirstFlight, its shareholders, directors
and officers, in respect of, and hold each of them harmless from and against any
and all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of or relating to the business
and operations of Airborne after the Closing.  Any party required to indemnify
another party pursuant to this Section 6 shall reimburse each party entitled to
indemnification for all expenses (including reasonable counsel fees and
disbursements) as they are incurred by such indemnified party in connection with
investigating and preparing or defending any action, suit, proceeding or
investigation.  “Loss” means any and all damages, fines, fees, taxes, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
interest, reasonable expenses of investigation, court costs, reasonable fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment
(including, without limitation, fees and expenses of attorneys, incurred in
connection with (i) the investigation or defense of any claim made by a Person
not a party hereto and (ii) asserting or disputing any rights under this
Agreement against any party hereto or otherwise).
 
7.           Miscellaneous.
 
(a)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof.  This Agreement
supersedes any prior agreement or understanding among them, and may not be
modified or amended in any manner other than by an instrument in writing signed
by the parties hereto, or their respective successors or assigns, or otherwise
as provided herein.  Without limiting the foregoing, with respect to the
transactions contemplated by this Agreement and the subject matter of this
Agreement, neither the Shareholders and their affiliates nor FirstFlight and its
affiliates make any representations or warranties other than those explicitly
set forth in this Agreement.
 
5

--------------------------------------------------------------------------------


 
(b)           Choice of Law.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
 
(c)           Jurisdiction.  The parties hereto agree that any proceeding
arising out of or relating to this Agreement or the breach or threatened breach
of this Agreement may be commenced and prosecuted in a court in the State of New
York.  Each of parties hereto hereby irrevocably and unconditionally consents
and submits to the exclusive personal jurisdiction of any court in the State of
New York in respect of any such proceeding.  Each of the parties hereto consents
to service of process upon such party with respect to any such proceeding by
registered mail, return receipt requested, and by any other means permitted by
applicable laws and rules.  Each of the parties hereto waives any objection that
such party may now or hereafter have to the laying of venue of any such
proceeding in any court in the State of New York and any claim that such party
may now or hereafter have that any such proceeding in any court in the State of
New York has been brought in an inconvenient forum.
 
(d)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER AND (iii) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH HEREIN.
 
(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their legal representatives, heirs,
administrators, executors, successors and permitted assigns.  Except for the
provisions of Section 5, nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement and their respective successors or permitted assigns, any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
 
(f)           Amendments.  Neither this Agreement nor any term or provision
hereof may be amended, modified, waived or supplemented orally, but only by a
written instrument executed by the parties hereto.
 
6

--------------------------------------------------------------------------------


 
(g)           Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Shareholders or FirstFlight without the prior written consent
of the other parties.
 
(h)           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given on the date of delivery, if personally delivered, or if mailed
(registered or certified mail, postage prepaid, return receipt requested), on
the third (3rd) business day following mailing as follows:
 



 
If to Shareholders:
 
 Daphne Dow and John Dow
 
98 Willowbrook Drive
 
Auburn, New York  13021
 
Tele: 315-253-6299
 
Cell:  607-742-3059
     
with a copy to:
 
Richard D. Keyser
 
Keyser, Maloney, & Winner, LLP
 
HSBC Building 2nd Floor
 
150 Lake Street
 
Elmira, New York  14901
 
Tele: 607-734-0990
     
If to FirstFlight:
 
101 Hangar Road
 
Avoca, PA 18641
 
Fax:  570-414-0517
 
Attention: Ron Ricciardi



(i)           Headings.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision hereof.
 
(j)           Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those to which it is held invalid, shall
not be affected thereby.
 
(k)           Waivers.  No provision of this Agreement shall be deemed to have
been waived unless such waiver is contained in a written notice given to the
party claiming such waiver, and no such waiver shall be deemed to be a waiver of
any other or further obligation or liability of the party or parties in whose
favor the waiver was given.
 
(l)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute one and the same instrument.
 
7

--------------------------------------------------------------------------------


 
(m)           Further Assurances.  The parties agree (i) to furnish upon request
to each other such further information, (ii) to execute and deliver to each
other such other documents, and (iii) to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement.
 
(n)           No Recourse Against Others.  No director, officer, partner,
employee, owner, representative, agent, heir, executor, administrator,
stockholder, or controlling person, as such, of Shareholders shall have any
liability hereunder or for any obligations of Shareholders, in respect of the
Shares or for any claim based on, in respect or by reason of, such obligations
or their creation or this Agreement.  Each party, by execution of this
Agreement, waives and releases all such persons for all such liabilities.
 
IN WITNESS WHEREOF, Shareholders and FirstFlight have executed this Agreement as
of the date first above written.
 

 
FIRSTFLIGHT, INC.
     
By: /s/ Ronald J. Ricciardi                      
 
  Name: Ronald J. Ricciardi
 
  Title:  Vice Chairman
     
AIRBORNE, INC.
     
By: /s/ John H. Dow                               
 
  Name: John H. Dow
 
  Title:  President
     
/s/ John H. Dow                                      
 
JOHN H. DOW
     
/s/ Daphne Dow                                      
 
DAPHNE DOW

 
8

--------------------------------------------------------------------------------


 